internal_revenue_service number release date index number --------------------------- --------------------------------- ---------------------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-116639-09 date date legend fund --------------------------------------------------- ------------------------------------ state a date a ------------ ---------------- --------------------- dear ------------- this responds to your letter dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that cancellation_of_indebtedness_income cod income arising from the repurchase of its notes constitutes qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund is a state a corporation registered as a business_development_company under the investment_company act of u s c 80a-1 et seq as amended the act fund uses an overall accrual_method of accounting and the calendar_year as its taxable_year fund has elected to be and intends to qualify each year as a regulated_investment_company ric under sec_851 of the code plr-116639-09 fund’s investment objectives are to generate both current income and capital appreciation through debt and equity investments by primarily investing in u s middle market companies where fund believes the supply of primary capital is limited on date through entities disregarded from fund for federal_income_tax purposes fund issued notes the notes generating net_proceeds of approximately dollar_figurea fund used the dollar_figurea to purchase through disregarded entities a diversified portfolio of loans meeting specific investment criteria the loans fund represents that the net_proceeds of dollar_figurea from the issuance of the notes are directly traceable to the purchase of the loans within the meaning of sec_1_163-8t of the income_tax regulations although the notes are not traded on any exchange holders do offer the notes for sale through private brokers due to the current ongoing credit crisis and not due to any delinquency on the part of fund the notes are currently being sold at substantial discounts from their adjusted issue prices because the notes are selling at substantial discounts fund believes it is in the best interests of its shareholders to repurchase the notes fund represents that any repurchase will be in compliance with the act and fund’s investment objectives policies and procedures fund will recognize cod income upon the repurchase of the notes which may exceed of fund’s annual gross_income law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or plr-116639-09 privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_1_163-8t prescribes rules for allocating interest_expense for purposes of applying sec_469 the passive loss limitation and sec_163 and h the nonbusiness interest limitations sec_1_163-8t provides in general that interest_expense on a debt is allocated in the same manner as the debt to which such interest_expenses relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures under the rules prescribed by sec_1_163-8t cod income is not specifically enumerated as one of the items of gross_income in sec_851 however fund’s cod income may be qualifying_income under sec_851 if it is other income that is derived with respect to fund’s business of investing in securities in determining whether certain income of a ric is derived with respect to the ric’s business of investing in securities there must be a direct connection between the other income and the ric’s business of investing in securities in order to demonstrate a direct connection between fund’s cod income and fund’s business of investing in securities fund represents that the proceeds of the notes can be traced within the meaning of sec_1_163-8t to the purchase of the loans fund further represents that the loans are securities for purposes of sec_851 authorities under sec_1_163-8t are not controlling for purposes of sec_851 but may provide useful guidance in interpreting substantially_similar concepts arising under sec_851 although fund is not required by sec_851 to trace the proceeds of the notes to the purchase of the loans the ability to trace is one way to demonstrate the direct connection between the cod income and fund’s business of investing in the loans conclusion based on the facts as represented we rule that to the extent the proceeds of the notes can be traced to the purchase of the loans within the meaning of sec_1 8t a the cod income from the repurchase of the notes is qualifying_income for purposes of sec_851 because the cod income is other income derived with respect to fund’s business of investing in securities except as expressly provided herein no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions plr-116639-09 of the code specifically we express no opinion as to whether fund qualifies as a ric or whether the net_proceeds from fund’s issuance of the notes are directly traceable to the purchase of the loans within the meaning of sec_1_163-8t of the regulations this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions products
